Citation Nr: 0025471	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
fungus infection of the legs and hands.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection right lower extremity 
disability.

4.  Entitlement to service connection for compensation 
purposes for disability due to wisdom teeth extractions.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

With respect to the veteran's claim for service connection 
for disability due to wisdom teeth extractions, the Board 
notes that the RO has only considered whether service 
connection is warranted for compensation purposes and the 
Board will do the same since there is no indication in the 
record that the veteran is seeking service connection for 
treatment purposes.  If the veteran desires to establish 
service connection for dental disability for treatment 
purposes, he should so inform the RO, which should respond 
appropriately to any such claim filed by the veteran.


FINDINGS OF FACT

1.  An unappealed rating decision of March 1996 denied 
reopening of the veteran's claims for service connection for 
residuals of a fungus infection of the hands and feet, right 
lower extremity disability and psychiatric disability. 

2.  The evidence added to the record since the March 1996 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of any of previously denied claims.

3.  The claim of entitlement to service connection for 
compensation purposes for disability due to wisdom teeth 
extractions is not plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of a 
fungus infection of the hands and feet, right lower extremity 
disability or psychiatric disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
disability due to wisdom teeth extractions is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

Service incurrence of a psychosis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104, 7105 (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Service connection for a fungus infection, right lower 
extremity disability and psychiatric disability was denied in 
a June 1971 decision of the Board.  In an unappealed rating 
decision of March 1996, reopening of these claims was denied 
on the basis that new and material evidence had not been 
submitted.

Evidence that was of record at the time of the March 1996 
rating decision includes service medical records, a July 1970 
statement from O.C., and private and VA medical records, 
dating from 1966 to 1996.  

Service medical records reflect that in 1953 and 1954, the 
veteran was seen on several occasions for chapped lips, a 
rash around the area of the mouth, which was diagnosed as 
chafing for which camphor and Vaseline were prescribed, and 
mild dermatitis of the skin for which boric acid was issued.  
Service medical records are otherwise negative for evidence 
of any skin, right lower extremity or psychiatric disability.  
A March 1955 separation examination report reflects that the 
veteran reported no pertinent complaints and that his skin, 
psychiatric status and musculoskeletal system were found to 
be normal. 

A June 1970 statement by O.C., indicates that he served with 
the veteran and recalled that the veteran was involved in a 
motor vehicle accident for which he spent time in the 
infirmary in September 1954 (service medical records are 
silent with respect to a motor vehicle accident).

Post-service medical records, dating from 1966 to 1996, 
reflects that in the late 1960's, the veteran was seen for 
anxiety and a skin disorder by a private physician. In the 
mid to late 1970's, the appellant complained of having dry 
skin on his legs, and he reported having a bad skin fungus.  
In the 1990's, he received treatment for major depression and 
dysthymia.  These records are otherwise negative for any 
pertinent complaint, abnormal finding or diagnosis.  

Evidence added to the record since the March 1996 rating 
decision includes VA and private medical records, dating from 
1976 to 1998, some of which are duplicates of those 
previously of record, a duplicate copy of the June 1970 
statement of O.C., and statements of the veteran, including a 
transcript of his testimony at an October 1999 hearing at the 
Columbia, South Carolina RO.  

While the medical records reflect that the veteran sought 
treatment for depression in 1976, and that he provided a 
history of having a skin condition on both legs since 1952 or 
1953 and of having been exposed to ionizing radiation at 
Hiroshima, Japan, these records do not suggest that any of 
the claimed disorders, if currently demonstrated, are 
etiologically related to service.  There is no post-service 
evidence of any right lower extremity disability.  Therefore, 
the new medical evidence added to the record is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered to fairly 
decide the merits of any of the claims.  It is not new and 
material.  

The statements of the veteran are to the effect that his 
claimed disabilities are etiologically related to service.  
However, as a lay person, he is not qualified to provide 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, his statements are not so 
significant that they must be considered to fairly decide the 
merits of the claims.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen any of these claims.

If the veteran desires to reopen these claims in the future, 
he should submit competent evidence, such as an opinion from 
a physician, supporting his contentions that such disorders 
are etiologically related to service.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).

II.  Disability Due to Wisdom Teeth Extractions

The veteran contends that a little fragment of bone remained 
in his gum after he underwent wisdom teeth extractions in 
service, that the bone fragment caused problems for years 
thereafter until he underwent surgery to remove the fragment 
and that he still occasionally has irritation of his gums.   

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Therefore, as a preliminary 
matter, the Board must determine whether the veteran has 
submitted evidence of a well-grounded claim.

A well-grounded claim is a plausible claim, on which is 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  To satisfy the burden of 
establishing a well-grounded claim for direct service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The regulatory criteria applicable to claims for service 
connection for dental disabilities were revised after the 
filing of the veteran's claim.  However, under the former and 
current version of the applicable criteria, service 
connection for compensation purposes is not authorized for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis.  38 C.F.R. § 4.149 (1998); 38 C.F.R. 
§ 3.381 (1999). 

The veteran has not contended and there is no indication in 
the record that the extracted wisdom teeth are not 
replaceable.  Although he alleges that he required post-
service surgery to remove a bone fragment from his gum and 
that he still occasionally experiences irritation of his 
gums, he has provided no competent evidence relating to the 
post-service status of his teeth or gums.  In sum, there is 
no competent evidence of a disability subject to service 
connection for compensation purposes.  Therefore, this claim 
must be denied as not well grounded.


ORDER

New and material evidence not having been submitted, 
reopening of the claims for service connection for residuals 
of a fungus infection of the legs and hands, right lower 
extremity disability and psychiatric disability is denied.

Evidence of a well-grounded claim not having been submitted, 
the appeal for entitlement to service connection for 
compensation purposes for disability due to wisdom teeth 
extractions is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

